     Case 1:19-cr-00373-PGG Document 187 Filed 01/21/20 Page 1 of 13



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

          v.                                No. S1 19 Cr. 373 (PGG)

MICHAEL AVENATTI,

               Defendant.



                MEMORANDUM OF LAW IN OPPOSITION TO
                 NON-PARTY NIKE’S MOTION TO QUASH


                                     Scott A. Srebnick
                                     SCOTT A. SREBNICK, P.A.
                                     201 South Biscayne Boulevard
                                     Suite 1210
                                     Miami, FL 33131
                                     Telephone: (305) 285-9019
                                     Facsimile: (305) 377-9937
                                     E-Mail: Scott@srebnicklaw.com

                                     Jose M. Quinon
                                     JOSE M. QUINON, P.A.
                                     2333 Brickell Avenue, Suite A-1
                                     Miami, FL 33129
                                     Telephone: (305) 858-5700
                                     Facsimile: (305) 358-7848
                                     E-Mail: jquinon@quinonlaw.com

                                     E. Danya Perry
                                     PERRY GUHA LLP
                                     35 East 62nd Street
                                     New York, New York 10065
                                     Telephone: (212) 399-8340
                                     Facsimile: (212) 399-8331
                                     E-mail: dperry@perryguha.com

                                     Attorneys for Defendant Michael Avenatti
        Case 1:19-cr-00373-PGG Document 187 Filed 01/21/20 Page 2 of 13



                                  I.         INTRODUCTION
       Several weeks ago, Nike moved to quash the subpoenas served on a number of its

witnesses, arguing that their testimony would be irrelevant and would create a mini-trial (Dkt.

No. 114). Now, in its effort to drive home its argument that Mr. Avenatti is not entitled to a

“‘defense’” (Dkt. No. 139:2) (belittling quotations in original), Nike now moves to quash Mr.

Avenatti’s subpoenas duces tecum as well. Mr. Avenatti’s requests are narrow, specific,

focused, and call for highly relevant and indeed critical material for Mr. Avenatti’s “defense.”

Nike’s second motion to quash should be denied.

                                       II.     BACKGROUND

       A. Mr. Avenatti’s Trial Defense

       In his response to Nike’s motion to quash his trial subpoenas (Dkt. No. 131), Mr.

Avenatti argued (among other things) that, as an essential piece of his defense, he is entitled

to present evidence to the jury of Nike’s bias and motive. Since the filing of that response, the

government has produced additional 3500 and discovery material that make this defense all

the more clear and all the more critical.1

       Nike was served with a federal grand jury subpoena in September 2017, in connection

with an investigation conducted by the United States Attorney’s Office for the Southern

District of New York into corruption within amateur basketball. Between October 2017 and

May 2018, Nike produced slightly more than 11,000 pages of documents to the SDNY

pursuant to that subpoena. Along the way, Nike’s in-house and outside lawyers provided


1
 An abbreviated recitation of the facts contained in Mr. Avenatti’s previous reply is repeated
herein for the Court’s convenience.



                                                2
        Case 1:19-cr-00373-PGG Document 187 Filed 01/21/20 Page 3 of 13



interim reports to SDNY about the status of its internal investigation. According to notes from

those proffers,2 Nike largely exonerated itself during these meetings. Nike stated that it had

been aware of and frustrated by payments made by competitors Adidas and Under Armour to

players, but that, in contrast, Nike itself had virtuously refused to pay players and their families.

For example, on December 14, 2017, Nike’s lawyers stated that there was evidence that Adidas

and Under Armour were paying families to join their leagues, which was frustrating to Nike,

but there was no evidence that Nike employees were paying players). And on January 31,

2018, Nike’s lawyers reported that, according to EYBL executive John Stovall, Nike does not

need to pay players because the players want to play for Nike.

       Nike informed the government on May 4, 2018, that its investigation was substantially

complete. As is apparent from its interim reports to the government and the dearth of

incriminating documents it produced up to that date, Nike then took the position with the

government that there was little or no evidence of systemic wrongdoing.

       Some months after the conclusion of Nike’s self-exonerating investigation, Coach Gary

Franklin decided to come forward to seek “justice” against Nike. Toward that end, consultant

Jeffrey Auerbach reached out to EYBL executives DeBose and James on January 28, 2019 to

begin a dialogue about Coach Franklin and his complaints about them and Nike. Mr. James

responded that they would have their lawyers look at it. Mr. Auerbach then spoke at length

with Nike EVP John Slusher on February 6, 2019. During that call, Mr. Auerbach made

specific allegations of corruption against Messrs. DeBose and James and described “how they



2
  Because many of the notes are illegible, the defense’s understanding of them is somewhat
limited at this time. The government has agreed to help us in deciphering the notes.



                                                 3
        Case 1:19-cr-00373-PGG Document 187 Filed 01/21/20 Page 4 of 13



brought this corruption into California Supreme.” (Dkt. No. 30-10:6). Mr. Auerbach made it

clear that Coach Franklin “now wants Justice,” which included “help[ing] the company clean-

up EYB, get rid of the corruption and corrupt execs.” (Dkt. No. 30-10:6). Mr. Slusher emailed

Mr. Auerbach on February 11, 2019 to say: “Due to the seriousness of the matters you raised

and how serious we take those situations, I immediately contacted my legal department and

they are reviewing.” (Dkt. No. 30-10:3).             He also suggested that any additional

communications would be best handled by Nike’s “outside counsel that deals with EYBL

matters,” BSF. It is clear, then, that Nike immediately reached out to BSF in late January/early

February with the news that Coach Franklin was prepared to blow the whistle on his allegations

of corruption within Nike.

       Almost immediately after Mr. Auerbach’s outreach to Messrs. DeBose, James and

Slusher, and with the full understanding that Coach Franklin was prepared to ensure that the

corruption at Nike was investigated and exposed, Nike began producing documents to the

SDNY grand jury once again. Thus, whereas Nike had not produced a single document in some

nine months (since May 4, 2018), it now made several new batches of production, beginning

on February 2, 2019.3 It then produced two new batches of documents on February 11, 2019



3
  Nike states in its reply to its first motion to quash that the government had reached out to Nike
with a specific request in mid-January 2019. (Dkt. No. 137). But that request had nothing to do
with Gary Franklin or California Supreme – it had to do with three separate AAU teams.
Tellingly, Nike produced many new documents relevant to Coach Franklin’s allegations only
after Mr. Auerbach reached out to Nike executives. And while Nike states in its reply papers that
it had previously provided documents relevant to Coach Franklin on or before May 4, 2018, the
fact remains that it produced reams of “supplemental” (Nike’s word) documentation only after
Mr. Auerbach’s outreach, and indeed stated as much in transmittal letters to the government.
Those additional documents include numerous fake remittance advices, invoice detail reports,
payment requests, and invoices relating to California Supreme and other teams with similar
issues.



                                                 4
        Case 1:19-cr-00373-PGG Document 187 Filed 01/21/20 Page 5 of 13



and March 11, 2019. It also met with the government to provide a status update on its renewed

internal investigation on March 17, 2019 – after BSF has begun its dialogue with Mr. Geragos

about Nike’s “Adidas problem” and only two days before the March 19, 2019 meeting. And

then, after Mr. Avenatti’s arrest on March 25, 2019 and as late as July 12, 2019 – nearly 21

months after being served with the grand jury subpoena – Nike produced a total of some 6,500

additional documents to the SDNY. In total, as of July 12, 2019, Nike had produced more

than 17,800 pages to the government – much of which was produced to the government only

after it became aware through Mr. Auerbach that Coach Franklin was beginning to make noise

about the corruption within EYBL.

       As set forth in Mr. Avenatti’s earlier filing, Nike was on edge before Mr. Avenatti

walked in the door to the meeting with BSF on March 19, 2019. Mr. Avenatti’s theory of

defense is that Nike was not fearful and did not feel threatened as a result of his statements; to

the extent that Nike felt any concern, it was that it had a problem with SDNY. As is clear from

the notes of the March 19 meeting, BSF attorney Scott Wilson did not react at all like a victim

who was being extorted; he acted like a lawyer who was in a settlement negotiation with

another set of lawyers on the other side. Yet he immediately reached out to the same SDNY

prosecutors to whom BSF had been reporting the results of its anemic and self-exonerating

investigation. Mr. Avenatti is entitled to argue and present evidence that Nike was motivated

by a sense of self-preservation to cast itself as a cooperative victim.

       Nike’s mantra that it is not on trial is true. But, in short and as Mr. Avenatti has

explained, Nike’s other mantra – that Mr. Avenatti is not entitled to present a “defense” that

implicates Nike’s motives – is wrong as a matter of law.




                                                5
        Case 1:19-cr-00373-PGG Document 187 Filed 01/21/20 Page 6 of 13



       B. The Subpoenas Duces Tecum to Nike/BSF
       Despite that Mr. Avenatti has asked for a limited set of materials from Nike and its

counsel, Boies Schiller Flexner (“BSF”), Nike reflexively labels his request a “fishing

expedition.” Yet, Mr. Avenatti’s requests are narrowly tailored and go to the heart of his

defense. On January 20 and 21, 2020, counsel for the defense spoke with counsel at BSF in

an effort to narrow its requests and come to some consensus. BSF remained steadfast that it is

unwilling to provide any documents. Each of the defense’s subpoena requests follow, along

with an explanation of the ways in which the defense is willing to narrow its request and the

significance of each request to the defense:

       1. All documents relating to Coach Gary Franklin and/or Jeffrey Auerbach from
          January 2019 through the present, including but not limited to, documents
          memorializing, discussing or involving outreach from Auerbach to Jamal
          James, Carlton Debose, and/or John Slusher, and any actions taken as a result
          of such outreach. (See BSF Subpoena, Dkt. No. 139, Exh. A).4




4
 Requests 1 and 2 from the Nike Subpoena (as narrowed by the defense in our conversations
with BSF) overlap with Request 1 from the BSF subpoena, and thus our explanation for why the
requested documents are needed is the same and will not be repeated.
Request 1 from the Nike subpoena reads:
       All text messages, emails, notes, memoranda, and correspondence (without redaction)
       relating to, mentioning or concerning Michael Avenatti, Gary Franklin, Jeffrey Auerbach
       or Mark Geragos after January 25, 2019. Note: You are requested to produce all drafts
       of any such notes, emails, memoranda and correspondence, as well as all electronic files
       (complete with metadata) relating to the documents.
Request 2 from the Nike subpoena reads:
       All notes, memoranda, and summaries relating to, mentioning or concerning any
       communications or meetings with Mark Geragos, Gary Franklin, Jeffrey Auerbach or
       Michael Avenatti after January 25, 2019. Note: You are requested to produce all drafts
       of any such notes, memoranda or summaries, as well as all electronic files (complete with
       metadata) relating to the documents.
(See Nike Subpoena, Dkt. No. 139, Exh. B).




                                               6
        Case 1:19-cr-00373-PGG Document 187 Filed 01/21/20 Page 7 of 13



       The defense has informed BSF that it is willing to narrow this request to any non-privileged

internal Nike documents regarding Mr. Auerbach’s outreach to Messrs. James, DeBose, and

Slusher in January/February 2019. As set forth above, it is Mr. Avenatti’s theory that Mr.

Auerbach’s outreach caused consternation within Nike that it would be exposed and that it

would face scrutiny by the SDNY. It is therefore critical for the defense to establish Nike’s

reaction upon first learning of Coach Franklin’s allegations and quest for “justice.” In addition,

it is important for the defense to establish Coach Franklin’s interests as expressed directly to

Nike. Coach Franklin and Mr. Auerbach are expected to testify that Mr. Avenatti was not

authorized to make the demands that he made. Mr. Avenatti is entitled to evidence that will

establish that indeed the demands that he made were in line with the earlier expression of

Coach Franklin’s interests, before Mr. Avenatti’s involvement. The requested documents will

establish the state of mind of Coach Franklin and Mr. Auerbach, which of course is a central

element to Count Three.


       2. All documents relating to, mentioning or concerning Michael Avenatti or
          Mark Geragos from March 1, 2019, through the present. (BSF Subpoena, Dkt.
          No. 139, Exh. A).

       These documents are important for the same reasons as the first category of documents.

In addition, Nike and Boies witnesses will testify that they felt “threatened” and that they were

concerned and anxious as a result of Mr. Avenatti’s statements. Mr. Avenatti is therefore

entitled to know, for example, what Nike’s internal, real-time reaction was to him and Mr.

Geragos.

       3. All audio and/or video recordings of telephone calls and meetings in March
          2019 involving Mark Geragos and/or Michael Avenatti. (BSF Subpoena, Dkt.
          No. 139, Exh. A).



                                                7
       Case 1:19-cr-00373-PGG Document 187 Filed 01/21/20 Page 8 of 13




       BSF has informed counsel that no recordings were made of the March 19, 2019 meeting

or any of the phone calls that preceded the meeting. Accordingly, this request has been mooted

and Mr. Avenatti withdraws it.

       4. All documents, including notes, memoranda, letters and summaries relating
          to, mentioning or concerning any communications or meetings with Mark
          Geragos or Michael Avenatti in March 2019. Note: You are requested to
          provide all drafts, handwritten or otherwise, of any such notes, memoranda,
          letters or summaries, as well as all electronic files (complete with metadata)
          relating to the documents.
       This request is as critical as it is simple. Nike/BSF claim that they have produced

everything relevant to the subpoena to the government and, for its part, the government has

represented to the defense that it has produced all of the notes that BSF has provided to the

government regarding Mr. Avenatti and Mr. Geragos. Yet there are some glaring omissions.

The defense has informed Nike/BSF that it is willing to limit the request to the following

narrow sets of documents:

              i.     Memorializations of Mr. Avenatti’s
                     Statements by Government Witness Homes
       Though both the March 20 call and the March 21 meeting were both recorded, Mr.

Homes also took contemporaneous notes of those conversations. Those notes should have been

produced as Rule 16 statements of the defendant and as Rule 3500 statements by a government

witness. The government has informed the defense that it does not have these notes. BSF

should produce them now to the defense, or the government should be required to obtain them

and produce them.




                                              8
        Case 1:19-cr-00373-PGG Document 187 Filed 01/21/20 Page 9 of 13



       Mr. Homes is a key government witness, and it was Mr. Homes who drafted the hand-

written and typed notes of the unrecorded March 19 meeting. BSF had told the defense that it

does not “need” the notes because it has the recorded conversations. Mr. Homes is a principal

witness for the government who took contemporaneous notes of the defendant’s statements.

This is a case where every word matters, and portions of the recordings are unintelligible. The

government produced two versions of Mr. Homes’ notes (hand-written and typed) from the

March 19 meeting, in accordance with its obligations to produce all of the defendant’s

statements to him. Mr. Homes’ hand-written notes of conversations with Mr. Avenatti contain

a version of his statements, just as the recordings do, and already should have been produced

by the government to Mr. Avenatti. It is not for BSF to determine which version of Mr.

Avenatti’s statements it chooses to produce; all of them should be produced. Moreover, BSF

has not previously withheld Mr. Homes’ notes on the grounds of privilege; there is absolutely

no logical reason to do so here.

       Likewise, the defense requests electronic drafts of Mr. Homes’ type-written notes from

the March 19 meeting. Mr. Homes’ notes are the only memorialization of that unrecorded

meeting, which meeting is obviously a key component of the government’s case against Mr.

Avenatti. The defense seeks drafts and the metadata for the typed notes, including whether any

other attorneys made any changes to them and what those changes are.

              ii.     Memorialization of BSF outreach to SDNY

       BSF had at least two phone conversations with the SDNY on March 19, 2019,

following the meeting with Messrs. Avenatti and Geragos. Mr. Homes told the government

that he briefly took notes on one of those calls and that BSF associate Valecia Battle took notes




                                               9
       Case 1:19-cr-00373-PGG Document 187 Filed 01/21/20 Page 10 of 13



of both of those calls. As noted above, BSF’s immediate post-meeting reaction to the March

19 meeting is an important window into BSF’s actual perception of Mr. Avenatti’s statements

at the meeting. The government has produced notes drafted by Ms. Battle of a phone call

between Messrs. Wilson and Geragos, but it either did not request or did not receive Ms.

Battle’s notes from the March 19 calls to SDNY. Understanding the importance of these calls

to the defense, the government did produce notes taken by government attorneys of the call.

Notes from the BSF side of those same calls are at least equally important to the defense.

       5. All documents, including emails, letters, correspondence and call logs with the
          Department of Justice and/or the United States Attorney’s Office for the
          Southern District of New York and/or the FBI relating to Nike, Carlton
          Debose, Jamal James, Michael Avenatti and/or Mark Geragos, from
          September 26, 2017, through the present. Note: This includes all call logs and
          notes of calls with Department of Justice and/or the United States Attorney’s
          Office for the Southern District of New York and/or in the FBI in February
          and March 2019.5
       Mr. Avenatti has informed BSF that it has received many of the above-requested

documents from the government, and it therefore withdraws this request.

                                    III.   ARGUMENT

       As set forth above, the defense has proposed to narrow down its subpoena to Nike and

to BSF to just a few extremely narrow tailored, hyper-critical requests: (i) non-privileged

internal communications regarding Messrs. Auerbach, Franklin, Geragos and Avenatti in



5
 Request 3 from the Nike Subpoena overlaps with Request 5 from the BSF subpoena and is
withdrawn for the same reason. That request read:
       All emails, letters and correspondence with the Department of Justice, the United States
       Attorney’s Office for the Southern District of New York and/or any other United States
       Attorney’s Office relating to Nike, Carlton Dubose, Jamal James, Gary Franklin, Michael
       Avenatti or Mark Geragos.
(See Nike Subpoena, Dkt. No. 139, Exh. B).



                                              10
       Case 1:19-cr-00373-PGG Document 187 Filed 01/21/20 Page 11 of 13



January through March 2019; (ii) Mr. Homes’ notes of statements made by Mr. Avenatti on

March 20 and March 21, 2019, and drafts of Mr. Homes’ notes prior to producing the final

type-written notes of the March 19, 2019 meeting; and (iii) notes taken by a BSF lawyer on

March 19, 2019 about the meeting with Mr. Avenatti earlier that day. The documents

requested under the subpoena easily meet the Nixon test for relevance, admissibility, and

specificity. See United States v. Nixon, 418 U.S. 683, 700 (1974). Each of Nike/BSF’s

arguments for why the subpoenas should be quashed is mooted or meritless.

       First, they argue that the subpoenas are overbroad (Dkt. No. 139: 5-6). Yet, they point

to only one request to make this argument, the one to BSF requesting all documents to the

SDNY from September 26, 2017 to the present. Mr. Avenatti has withdrawn this request and

has proposed to greatly narrow the breadth of the (already narrowly drawn) subpoenas, as

described above.

       Second, they claim that “many” of the requested documents could be obtained from the

government. (Dkt. No. 139: 6). As set forth above, the defense has withdrawn the requests to

the extent that the government has produced certain documents to the defense. But, as also set

forth above, the documents that the defense continues to press are not in the government’s

hands; they are solely in the possession of Nike/BSF. Thus, this argument, too, fails.

       Third, Nike and BSF claim that there is nothing that remains beyond what has been

produced to the government that would not be privileged. (Dkt. No. 139: 5-6). As the defense

has informed BSF, and as set forth herein, it does not seek privileged documents.




                                              11
         Case 1:19-cr-00373-PGG Document 187 Filed 01/21/20 Page 12 of 13



         Fourth, Nike and BSF claim that, to the extent they have non-privileged documents

that have not been produced to the government, the defense has not shown that the documents

are relevant or that Mr. Avenatti cannot properly prepare for trial without them. (Dkt. No.

139:7-8). As explained at length above, the narrow universe of documents requested by Mr.

Avenatti is relevant and, indeed, critical to his defense.

         Finally, Nike and BSF argue that Rule 17(c) does not permit Mr. Avenatti to seek any

of these documents for impeachment in advance of trial. (Dkt. No. 139:8). Trial will commence

in such short order that this is a distinction without a difference.

                                         IV.    CONCLUSION


         For the foregoing reasons, Mr. Avenatti respectfully requests that the Court deny the

motion by Nike and BSF motion to quash Mr. Avenatti’s subpoenas duces tecum.

Dated:          January 21, 2020

                                      Respectfully submitted


By:      /s/Scott A. Srebnick                        By:     /s/Jose M. Quinon
         Scott A. Srebnick, P.A.                             Jose M. Quinon, P.A.
         201 South Biscayne Boulevard                        2333 Brickell Avenue, Suite A-1
         Suite 1210                                          Miami, FL 33129
         Miami, FL 33131                                     Telephone: (305) 858-5700
         Telephone: (305) 285-9019                           Facsimile: (305) 358-7848
         Facsimile: (305) 377-9937                           E-Mail: jquinon@quinonlaw.com
         E-Mail: Scott@srebnicklaw.com
                                                     By:     /s/ E. Danya Perry
                                                             E. Danya Perry
                                                             PERRY GUHA LLP
                                                             35 East 62nd Street
                                                             New York, New York 10065
                                                             Telephone: (212) 399-8340
                                                             Facsimile: (212) 399-8331
                                                             E-mail: dperry@perryguha.com



                                                12
       Case 1:19-cr-00373-PGG Document 187 Filed 01/21/20 Page 13 of 13



                               CERTIFICATE OF SERVICE
       I hereby certify that on January 21, 2020, I caused a true and correct copy of the

foregoing to be served by electronic means, via the Court’s CM/ECF system, on all counsel

registered to receive electronic notices.



                                            /s/Scott A. Srebnick
                                            Scott A. Srebnick
